              Case 5:19-cr-00419-FB Document 4 Filed 06/05/19 Page 1 of 2


                                                                                    FILED
SEA L E D                       UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                                                                      JUN 5       2019

                                    SAN ANTONIO DIVISION                           CLERK, U.S. DISTRICT CLERK
                                                                                  WESTERN DISTRICT OF TEXAS
                                                                                  BY____________________
 UNITED STATES OF AMERICA,                     §       CRIMINAL NO.:                                 DEPUTY


                   Plaintiff,
                                               §
                                               §

                                               §
                                                   SM&GRfl419                                         FE
 VS.                                           §       [Ct. 1: 18 U.S.C. § 1709
                                               §      Theft of Mail be Postal Employee.
 MARIA CONSUELO CAMACHO,                       §      Ct. 2: 18 U.S.C. § 1703
                                               §      Destruction of Mail]
                   Defendant.                  §


 THE GRAND JURY CHARGES:

                                           COUNT ONE
                                         [18 U.S.C. § 17091

         From on or about July 11, 2018, to on or about August 7, 2018, in the Western District of

 Texas, Defendant,

                                MARIA CONSUELO CAMACHO,

 a United States Postal Service employee, did embezzle, steal, abstract, and remove

 approximately 17 letters, postal cards, packages, and other articles and things contained therein

 which had come into the defendant's possession intended to be conveyed by mail or carried or

 delivered by any carrier, messenger, agent, or other person employed in any department of the

 Postal Service.

        In violation of Title 18, United States Code, Section 1709.

                                          COUNT TWO
                                         [18 U.S.C. § 1703]

        From on or about July 11, 2018 to on or about August 7, 2018, in the Western District of

 Texas, Defendant,

                                MARIA CONSUELO CAMACHO,
             Case 5:19-cr-00419-FB Document 4 Filed 06/05/19 Page 2 of 2




a United States Postal Service employee, did destroy, detain, delay and open approximately 112

letters, postal cards, packages, and other articles and things contained therein which had come

into the defendant's possession intended to be conveyed by mail or carried or delivered by any

carrier, messenger, agent, or other person employed in any department of the Postal Service.

       In violation of Title 18, United States Code, Section 1703.




                                             A TRUE BILL
                                                                     1




                                             FOict           UJfJ ritncAND JURY
JOHN F. BASH
UNITED STATES ATTORNEY


BY:                  ___
      CHARLES L. JE          S
      Assistant Umted States         ey
